87 U.S. 575 (____)
20 Wall. 575
LONGSTRETH
v.
PENNOCK.
Supreme Court of United States.

*576 Mr. J.C. Longstreth, for the assignee, plaintiff in error; Mr. J.B. Townsend, contra.
Mr. Justice SWAYNE delivered the opinion of the court.
The assignee acquired his title to the movable property found on the demised premises, subject to the rights of all other persons.[*] The rent in question was for a period which terminated when the assignee took possession, and the entire period was within a year of that time. Before the commencement of the proceedings in bankruptcy, the defendants in error might have distrained; and it is agreed that the property upon the premises was more than sufficient to satisfy the demand. The statute of Pennsylvania, of June *577 16th, 1836, provides that where property under such circumstances is seized and sold under execution, the rent due for a period not exceeding one year shall be paid first out of the proceeds of the sale. This case is within the equity of that statute.[*] The question presented is one belonging to the local law of Pennsylvania. We think it was correctly decided by the Circuit Court.
JUDGMENT AFFIRMED.
NOTES
[*]  Gibson v. Warden, 14 Wallace, 244.
[*]  Sedgwick's Statutory and Constitutional Law, 296.